     Case 2:20-cv-01488-GMN-EJY Document 5 Filed 09/09/20 Page 1 of 4



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    KEM PETERS,                                              Case No. 2:20-cv-01488-GMN-EJY
 4                   Plaintiff,                                        ORDER
                                                                         and
 5           v.                                              REPORT AND RECOMMENDATION
 6    DARIN F. IMLAY, et al.                                        RE: ECF Nos. 3, 4 and 4-1
 7                   Defendants.
 8

 9          Before the Court is Kem Peters’ Applications to Proceed in forma pauperis (ECF Nos. 3 and

10   4), and his Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 (ECF No. 4-1). For the reasons

11   stated below, although Plaintiff’s in forma pauperis application is complete, the Court recommends

12   Plaintiff’s Complaint be dismissed with prejudice.

13   I.     Screening Plaintiff’s Complaint

14          When screening a § 1983 complaint, a court must identify cognizable claims and dismiss

15   claims that are frivolous, malicious, fail to state a claim on which relief may be granted or seek

16   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

17   Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for failure to state

18   a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112

19   (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient factual matter,

20   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

21   662, 678 (2009). The court liberally construes pro se complaints and may only dismiss them “if it

22   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

23   entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (quoting Iqbal, 556

24   U.S. at 678). “An amendment is futile if the amended [pleading] could not withstand a motion to

25   dismiss pursuant to Rule 12, Fed.R.Civ.P.” Pullano v. NaphCare, Case No. 2:10-cv-00335-JAD-

26   VCF, 2014 WL 4704587, at *5 (D. Nev. Sept. 23, 2014) (internal citations and quotation marks

27   omitted).

28
     Case 2:20-cv-01488-GMN-EJY Document 5 Filed 09/09/20 Page 2 of 4



 1          In considering whether the complaint is sufficient to state a claim, all allegations of material

 2   fact are taken as true and construed in the light most favorable to the plaintiff. Wyler Summit P’ship

 3   v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted). Although the

 4   standard under Fed. R. Civ. P. 12(b)(6) does not require detailed factual allegations, a plaintiff must

 5   provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

 6   (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id. Unless it is

 7   clear the complaint’s deficiencies could not be cured through amendment, a pro se plaintiff should

 8   be given leave to amend the complaint with notice regarding the complaint’s deficiencies. Cato v.

 9   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

10   II.    Plaintiff’s Complaint Fails As A Matter Of Law

11          The Court finds Plaintiff’s allegations against his Deputy Public Defenders Scott Ramsey

12   and Darin Imlay are ones stating ineffective assistance of counsel claims. Plaintiff generally avers

13   that these attorneys violated his rights through ineffective assistance of counsel by engaging in non-

14   confidential communications, failing to move the state court to allow confidential contacts resulting

15   in the loss of evidence, and refusing to file numerous motions. ECF No. 4-1 at 4-5. However,

16   Plaintiff’s ineffective assistance of counsel claim must be brought in a habeas corpus petition under

17   28 U.S.C. § 2241 as Plaintiff remains in state custody. Id. at 1 and 3 (stating Plaintiff is a pretrial

18   detainee in state custody); Stow v. Murashige, 389 F.3d 880, 886 (9th Cir. 2004) (identifying that §

19   2241 is the proper habeas statute for alleged constitutional violation pre-final-judgment in a state

20   court criminal proceeding); Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per

21   curiam) (concluding that Sixth Amendment claim of ineffective assistance of counsel brought under

22   § 1983 is precluded under Heck v. Humphrey, 512 U.S. 477 (1994)). Plaintiff brings his claims

23   under § 1983, which provides Plaintiff no avenue for relief.

24          Further, Plaintiff’s ineffective assistance claim is premature even if it is brought in a habeas

25   petition. Federal courts are unanimous that § 2241 may not be used to litigate ineffective assistance

26   of counsel [claims] prior to sentencing.” United States v. Snegirev, Case No. A05-0024 CR JKS,

27   2005 WL 2122096, at *3 (D. Alaska Aug. 29, 2005); United States v. Pirro, 104 F.3d 297, 298 (9th

28
                                                     -2-
     Case 2:20-cv-01488-GMN-EJY Document 5 Filed 09/09/20 Page 3 of 4



 1   Cir. 1997) (affirming the dismissal of a § 2241 petition filed before sentencing and based on

 2   ineffective assistance of counsel because “the petition was premature”); Dunn v. Christensen, Case

 3   No. 2:15-cv-01812-JCM-PAL; 2018 WL 615671 at *8 (D. Nev. Jan. 29, 2018) (holding that an

 4   action for ineffective assistance of counsel does not accrue until the underlying proceeding or

 5   criminal case is resolved).

 6          Plaintiff filed a Section 1983 action, not a habeas petition, before resolution of his state

 7   criminal case. For this reason, Plaintiff’s claims against his Deputy Public Defenders fail as a matter

 8   of law and should be dismissed with prejudice.

 9   III.   Order

10          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application to Proceed in forma

11   pauperis, ECF No. 4 is GRANTED.

12          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed in forma pauperis, ECF

13   No. 3, is DENIED as moot.

14   IV.    Recommendation

15          IT IS HEREBY RECOMMENDED that Plaintiff’s Complaint Pursuant to 42 U.S.C. § 1983,

16   ECF No. 4-1, be dismissed with prejudice because there is no set of fact Plaintiff can allege regarding

17   ineffective assistance of counsel that would survive a Fed. R. Civ. P. 12(b)(6) motion to dismiss.

18          Dated this 9th day of September, 2020

19

20                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
21

22                                                 NOTICE

23          Pursuant to Local Rule IB 3-2, any objection to this Finding and Recommendation must be

24   in writing and filed with the Clerk of the Court within fourteen (14) days. In 1985, the Supreme

25   Court held that the courts of appeal may determine that an appeal has been waived due to the failure

26   to file objections within the specified time. Thomas v. Arn, 474 U.S. 140, 142 (1985). The Ninth

27   Circuit has also held that (1) failure to file objections within the specified time and (2) failure to

28
                                                      -3-
     Case 2:20-cv-01488-GMN-EJY Document 5 Filed 09/09/20 Page 4 of 4



 1   properly address and brief the objectionable issues waives the right to appeal the District Court’s

 2   order and/or appeal factual issues from the order of the District Court. Martinez v. Ylst, 951 F.2d

 3   1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -4-
